         Case 1:20-cv-09020-MKV Document 12 Filed 11/23/20 Page 1 of 1


                                                                          USDC SDNY
UNITED STATES DISTRICT COURT                                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                             ELECTRONICALLY FILED
                                                                          DOC #:
 MILLENIUM HEALTH, LLC,                                                   DATE FILED: 11/23/2020

                           Plaintiff,
                                                               1:20-cv-09020 (MKV)
                    -against-
                                                              SCHEDULING ORDER
 MARC S. KIRSCHNER,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from the Parties regarding next steps in this case [ECF

No. 11] and requesting a conference regarding discovery.

       IT IS HEREBY ORDERED that the Court adopts the schedule suggested by the Parties in

their letter. On or before November 24, 2020, Defendant will re-file its complaint originally filed

in 20-cv-9028 with the claims therein styled as Counterclaims. On or before December 14,

2020, the Parties must answer the claims asserted against them. These deadlines will not be

extended.

       IT IS FURTHER ORDERED that the Parties must appear for a Status Conference on

December 18, 2020 at 12:00PM. The conference will be held telephonically. To join the

conference, dial 888-278-0296 and enter access code 5195844. In advance of the conference,

and no later than 5:00PM on December 15, 2020, the Parties each must file letters, no longer

than three pages, regarding the appropriate scope of discovery in this action.



SO ORDERED

Dated: November 23, 2020
       New York, New York                           __________________________________
                                                           MARY KAY VYSKOCIL
                                                          United States District Judge
